Citation Nr: 0209209	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  02-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from April 1958 to October 
1961 with two years, one month, and 9 days of other service.  
The veteran has reported being a member of the National Guard 
from 1956 to 1958.  He contends he was treated for hearing 
loss in 1956.  This service has not been verified.

This appeal arises from the April 2002 rating decision from 
the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania Regional Office (RO) that denied the veteran's 
claim for service connection for bilateral hearing loss.  


REMAND

In this case, on the May 2002 substantive appeal, the veteran 
requested a hearing at the RO before a Member of the Board 
(Travel Board hearing).  There is no indication that such 
hearing has been scheduled or held and the veteran has not 
withdrawn this hearing request in writing.  Therefore, as 
Travel Board hearings are scheduled by the RO, this case must 
be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a Member of the 
Board of Veterans' Appeals at the 
Regional Office in accordance with 
applicable procedures for scheduling 
Travel Board hearings.  The veteran 
should be notified of the time and place 
to report.  If he desires to withdraw 
that hearing request, he should do so in 
writing to the RO.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




